Citation Nr: 0309497	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  99-22 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for skin cancer, to include 
as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

A DD Form 214 for the veteran verifies that he had active 
military service with the United States Coast Guard, Merchant 
Marines (Merchant Marines) from July 8, 1943 through August 
4, 1943, August 9, 1943 through September 18, 1943, March 13, 
1945 through May 22, 1945, and June 25, 1945 through August 
6, 1945.  Possible other active service remains to be 
verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Cleveland, Ohio.  

The Board remanded the claim in February 2001 for the purpose 
of development.


REMAND

In its February 2001 Remand, the Board instructed the RO to 
take certain actions to develop the claim.  These included 
securing a VA medical examination and opinion.  The Board 
requested that the VA examiner provide an opinion estimating 
the date of onset of the skin cancer for which the veteran 
seeks service connection and addressing the question whether 
it appears at least as likely as not that his skin cancer was 
related to any incident of his service, including possible 
exposure to ionizing radiation.  The Board indicated that the 
examination was to take place after medical records that 
possibly were outstanding had been associated with the claims 
file and thus available for the examiner to review.  The 
Board noted that the Veterans Claims Assistance Act of 2000, 
see 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002) (the VCAA), required that such development be 
undertaken in this case.  See 38 U.S.C.A. § 5103A; see also 
38 C.F.R. § 3.159(c)(1)-(4); Green v. Derwinski, 1 Vet. App. 
121 (1991) (VA has a duty to afford the veteran a thorough 
and contemporaneous medical examination, one that is fully 
informed and takes into account the records of prior 
examination and treatment).  

The VA examination that was conducted in November 2002 did 
not produce the requested opinion.  In the examination 
report, the examiner said that it would not be possible to 
give the requested opinion when certain private medical 
records were not part of the claims file.  Those private 
medical records were associated with the claims file later, 
but the RO did not seek supplementation of the examination 
report.  Furthermore, it appears that the RO did not obtain 
the other medical records cited by the Board.  Private 
medical records that the Board instructed it to try to obtain 
were not sought because the RO thought that the veteran had 
not executed a release (VA Form 21-4142) of those records, 
when, in fact, he had.  VA medical records were not secured 
because the veteran did not specify the dates of his 
treatment.  The notice that the VCAA requires be given to a 
claimant when VA has been unable to obtain records pertinent 
to a claim was not provided to the veteran.  See 38 C.F.R. 
§ 3.159(e).

In the February 2001 Remand, the Board instructed the RO to 
readjudicate the claim not only on the theory that the 
veteran developed skin cancer from exposure during service to 
ionizing radiation but also on the theory that his skin 
cancer was due to an incident of his service other than 
radiation exposure.  However, in the supplemental statement 
of the case that it issued in February 2003, the RO 
considered only the theory of radiation exposure.  

VA's duty to assist extends to all applicable theories of a 
claim, regardless of whether those theories are currently 
supported by the evidence of record or even known to the 
claimant.  Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 
2000).  Likewise, each claim must be adjudicated under all 
theories, statutes, and regulations applicable thereto.  Id.

So that its instructions in the February 2001 Remand may be 
carried out, the Board will remand the claim again.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

While the claim is in remand status, certain other 
development should be undertaken by the RO as well.  This is 
development dictated by the allegation of the veteran that 
his current skin cancer came about because he was exposed to 
ionizing radiation during his service.

The Board notes that with this allegation, the veteran is 
claiming entitlement to service connection on the grounds 
afforded by the regulation concerning "radiogenic" 
diseases.  See 38 C.F.R. § 3.311 (2002).  When skin cancer is 
claimed to have been caused by exposure to radiation during 
service and the disease did not become manifest until five 
years or more after the alleged exposure, it meets the 
definition of a "radiogenic disease" under 38 C.F.R. 
§ 3.311.  See 38 C.F.R. § 3.311(b).  Section 3.311 provides 
for special evidentiary development and adjudication 
procedures when service connection for a radiogenic disease 
is sought.  

The RO did not follow these procedures before it 
readjudicated the claim in February 2003.  Rather, in the 
February 2003 supplemental statement of the case, the RO 
denied the claim on the ground that active military service 
at the time that the veteran alleged his exposure to ionizing 
radiation took place could not be demonstrated in this case.  
This was 1948 - - the veteran has claimed, in a Radiation 
Risk Activity Information Sheet (RRAIS) that he submitted to 
the RO, to have participated in Operation Sandstone, an 
atmospheric nuclear weapons test that took place from April 
15, 1948 through May 20, 1948.  See 38 C.F.R. 
§ 3.309(d)(3)(v).  

If the veteran is confined to the allegation in his RRAIS, 
the RO's decision not to develop the claim under 38 C.F.R. 
§ 3.311 appears correct.  While, as noted above, his DD Form 
214 verifies that the veteran had active military service in 
the Merchant Marines, none of that service coincides with the 
dates of Operation Sandstone.  There are of record United 
States Coast Guard Certificates of Discharge showing that the 
veteran sailed with the Merchant Marines during various 
periods that fall outside the time frame comprising the 
periods of active military service that are verified by the 
DD Form 214.  None of these other periods, however, are in 
1948 - - the latest of them ends in August 1947.  

However, as documentation of record shows, the veteran's 
service medical and personnel records are unavailable and 
presumed destroyed in the 1973 fire at the National Personnel 
Records Center (NPRC).  In such cases, without the aid of 
government records to supplement or correct memory, a 
claimant must be afforded additional opportunities to 
substantiate his claim.  Certainly, his RRAIS shows that the 
veteran has a specific memory of being exposed to something 
in the atmosphere that he believes to have been ionizing 
radiation.  Therefore, the Board finds that the veteran 
should be given another opportunity to identify the time and 
other circumstances, including participation in any 
atmospheric nuclear weapons test, of his possible exposure to 
ionizing radiation.  If the veteran submits another RRAIS 
alleging a time and set of circumstances different from what 
he alleged in the RRAIS now of record and his allegations 
raise the possibility that radiation exposure occurred during 
a time when he had, or might be shown to have had, "active 
military service" in the Merchant Marines, the RO should 
take certain additional action on the claim.  

"Active military service" in the Merchant Marines is 
limited by regulation to oceangoing service during the period 
of armed conflict extending from December 7, 1941 through 
August 15, 1945.  38 C.F.R. § 3.7(x)(15) (2002).  If the 
veteran alleges that he was exposed to ionizing radiation 
while serving in the Merchant Marines during a time falling 
within this period, the RO must attempt to verify that the 
service in question was "active military service" as 
defined by this regulation.  If it secures that verification, 
the RO must go on to develop the claim in accordance with the 
procedures set forth in 38 C.F.R. § 3.311.  

In addition, there is some indication in the claims file that 
the veteran may have had "active service" in the United 
States Army (Army).  If the veteran reports on the RRAIS that 
he will have an opportunity to submit that he was exposed to 
ionizing radiation during service in the Army, the RO must 
attempt to verify that the service in question was "active 
service, see 38 C.F.R. § 3.6 (2002), and if it secures that 
verification, develop the claim in accordance with the 
procedures set forth in 38 C.F.R. § 3.311.  

The Board notes that ultimately, regardless of whether the 
claim is developed under 38 C.F.R. § 3.311, a new VA medical 
examination must be conducted in this case.  The VA medical 
examination that is conducted on remand must make the inquiry 
that was requested in the February 2001 Remand concerning a 
relationship between the skin cancer that the veteran now has 
and any disease or injury, including exposure to radiation, 
see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994), 
that he encountered during his active military service.

Before concluding its development of evidence and 
readjudicating the claim, the RO must provide the veteran and 
his representative with the notice required by section 5103 
of the VCAA and described in section 3.159(b) of the 
implementing regulation.  See 38 U.S.C.A. § 5103 (2002); 
38 C.F.R. § 3.159(b) (2002).  That notice must identify any 
information and any medical or lay evidence not currently of 
record that is necessary to substantiate the claim and must 
indicate, as well, which evidence the veteran is finally 
responsible for obtaining and which evidence VA will attempt 
to obtain on his behalf.  Id.; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  With that notice, the 
veteran should be furnished another RRAIS and apprised of its 
reason and purpose in relation to his claim.

Then, the RO must readjudicate the claim in light of all of 
the evidence and under all legal theories applicable thereto, 
providing the veteran and his representative with a 
supplemental statement of the case, 38 C.F.R. §§ 19.31, 
19.37(a) (2002), or, in the alternative, a rating decision 
granting in full the benefit sought

Accordingly, this case is REMANDED for the following actions:

1.  The RO should ensure that all 
additional notification and development 
action required by the VCAA and its 
implementing regulations, in addition to 
the action requested in paragraph 2, 
below, and appearing to be necessary in 
this case has been completed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).

2.  The RO should provide the veteran and 
his representative with the notice 
required by the VCAA and described in the 
implementing regulation concerning 
information and evidence that could 
substantiate the claim of entitlement to 
service connection for skin cancer, to 
include service connection for a 
"radiogenic disease" as defined in 
38 C.F.R. § 3.311.  See 38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159 
(2002).  The notice must include a 
discussion of any information and any 
medical or lay evidence not currently of 
record that is necessary to substantiate 
the claim and must indicate which 
evidence the veteran is finally 
responsible for obtaining and which 
evidence VA will attempt to obtain on his 
behalf.  Id.; Quartuccio.  The notice 
should apprise the veteran of what 
alternative forms of evidence may be 
submitted when, as in his case, service 
medical and personnel records that were 
maintained at the NPRC have been 
destroyed by fire.  The notice should 
apprise the veteran that actual exposure 
to radiation may be demonstrated 
directly, in addition to being 
established through the procedures set 
forth in 38 C.F.R. § 3.311, and must 
discuss the kinds of evidence with which 
that showing could be made.  With the 
notice, the RO should enclose a Radiation 
Risk Activity Information Sheet (RRAIS) 
and inform the veteran that he may use it 
to report radiation exposure other than 
that alleged in the RRAIS that he 
submitted earlier.  The veteran and his 
representative should then be given an 
adequate opportunity to respond.

3.  Regardless of whether the veteran or 
his representative responds or not, the 
RO should try to obtain medical records 
for the veteran from Defiance Clinic and 
from David R. Dunkin, D.O.  The RO should 
note that in June 1999, the veteran 
executed a VA Form 21-4142 releasing each 
set of records.  In addition, the RO 
should try to obtain all VA medical 
records for the veteran not yet 
associated with the claims file, 
including any at the VA medical facility 
in Fort Wayne, Indiana.  The RO should 
ask the veteran to provide a written list 
identifying his treatment since service 
at any VA medical facility and any other 
information that would facilitate the 
effort to obtain such records.  

The RO should document in the claims file 
all attempts to secure this evidence.  
If, after making reasonable efforts, the 
RO is unable to obtain particular 
records, it must notify the veteran and 
(a) identify the specific records it is 
unable to obtain; (b) briefly explain the 
efforts that it made to obtain those 
records; and (c) describe any further 
action it will take with respect to the 
claim.  The veteran must then be given an 
opportunity to respond.  The RO is 
reminded that the efforts to obtain 
government records must continue until it 
is reasonably certain that such records 
do not exist or that further efforts to 
obtain those records would be futile.  
Should the RO reach either or both 
conclusions, it must so state in its 
notice to the veteran.

4.  If the veteran reports on the RRAIS 
that he was exposed to radiation while 
serving in the Merchant Marines during 
the period of armed conflict extending 
from December 7, 1941 through August 15, 
1945 and refers to service dates that his 
DD Form 214 does not verify as "active 
military service", then the RO should 
seek verification from appropriate 
federal agencies that the service in 
question was performed, was oceangoing 
service, and otherwise amounted to 
"active military service."  See 
38 C.F.R. § 3.7(x)(15) (2002).  If the 
veteran reports on the RRAIS that he was 
exposed to radiation during active 
service other than in the Merchant 
Marines, then the RO should seek 
verification from appropriate federal 
agencies that the service in question was 
performed and amounted to "active 
service."  See 38 C.F.R. § 3.6 (2002).  
Before seeking verification of any 
service, the RO should ask the veteran to 
confirm that the service numbers he 
stated on his VA Form 21-526, Application 
for Compensation, filed in June 1999, are 
correct.

5.  If the veteran alleges that he had 
radiation exposure during any "active 
military service," see 38 C.F.R. 
§ 3.7(x)(15), or "active service," see 
38 C.F.R. § 3.6, that is verified, the RO 
should develop the claim through the 
procedures that are set forth in 
38 C.F.R. § 3.311, to include, if 
appropriate, referring the case to the VA 
Under Secretary for Benefits for further 
consideration in accordance with 
38 C.F.R. § 3.311(c).  

6.  After all development that is 
required under 38 C.F.R. § 3.311 has been 
completed, the RO should afford the 
veteran a VA medical examination with an 
appropriate specialist.  The purpose of 
the examination is to secure an opinion 
as to whether it is at least as likely as 
not (50 percent or better) that the 
veteran currently has skin cancer that is 
related to a disease or injury that he 
encountered during service, including, 
but not limited to, exposure to 
radiation.  The examiner should try to 
ascertain the time when the veteran first 
developed the skin cancer that he 
currently exhibits.  The examiner should 
assume for purposes of the examination 
that the veteran was exposed to radiation 
during service but should consider all 
possible other etiologies of his skin 
cancer, whether these etiologies are 
related to service or not.

7.  Then, the RO should readjudicate the 
claim.  If the claim was referred under 
38 C.F.R. § 3.311(c), then after the 
Under Secretary has made a determination 
or secured the opinion of an outside 
consultant in accordance with the review 
procedures set out in that regulation and 
transmitted to the RO the outcome of this 
review, the RO should readjudicate the 
claim under 38 C.F.R. § 3.311.  The RO 
also should readjudicate the claim under 
38 C.F.R. § 3.303 and any other criteria 
for service connection to which the 
medical evidence points.  Schroeder.  
Unless the complete benefit sought on 
appeal is granted, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
38 C.F.R. § 19.31 (2002).  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the claim.  The veteran and 
his representative should then be given 
an adequate opportunity to respond.

Thereafter, if appellate review is in order, the case should 
be returned to the Board.

By this REMAND the Board intimates no opinion, either legal 
or factual, concerning the merits of the claim.  No action is 
required of the veteran until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


